ON MOTION FOR RECONSIDERATION
Daries Sherrills, plaintiff-appellant, has filed a motion for reconsideration of our June 8, 1999 journal entry of dismissal.  Appellant argues that this court erred in dismissing his appeal for lack of a final appealable order, claiming that the trial court journalized its decision on August 17, 1998.
The test to be applied in ruling on a motion for reconsideration in the court of appeals is whether the motion calls to the attention of the court an obvious error in its decision or raises an issue for consideration that was either not considered at all or was not fully considered by the court when it should have been.  State v. Rowe (1993), 92 Ohio App.3d 652, 677.
A review of the record reveals that no judgment entry journalizing the trial court's July 28, 1998 decision has been filed in this matter.  The pleading cited in appellant's motion for reconsideration is not a judgment entry journalizing the July 28, 1998 decision of the trial court.  Therefore, this court's June 8, 1999 journal entry dismissing appellant's appeal for lack of a final appealable order was not in error.
Accordingly, we deny appellant's motion for reconsideration because appellant failed to demonstrate how this court erred in dismissing his appeal for lack of a final appealable order.
Motion for reconsideration denied.
BOWMAN and BRYANT, JJ., concur.